DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention VI, drawn to claims 37-41, in the reply filed on 8/13/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant introduced new claims 42-56 with the explanation that such new claims are drawn to Invention VI.  Applicant’s reasoning regarding scope and search burden for the newly introduced claims in the remarks filed 8/13/21 is persuasive.  Accordingly, claims 42-56 are now incorporated into elected Invention VI and are examined and addressed herein. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/660578, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application contains no descriptive support (written description) to demonstrate possession of the calibration method embodiment limited in the elected independent claims of this application— no adequate description or suggestion of possession of an embodiment of calibration signal segments which are identified from a calibration activity is present in the prior-filed application. No adequate description or suggestion of possession of an embodiment of identifying device location from variance between a calibration segment and an expected pattern is present in the prior-filed application (or the similar embodiments / features encompassed in the other independent claims of the elected invention). By way of contrast, Examiner notes prior-filed application 15/594177 does appear to provide adequate written description support for the claimed subject matter in the elected claims of this application. Accordingly, the elected claims are examined with an earliest effective filing date of 5/12/17. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Examiner notes: currently, NO limitation invokes interpretation under § 112(f).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 47, 48, and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 of U.S. Patent No. 10,674,965. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim(s) substantially anticipate the instant claims as detailed below. 

47. (Original) A computer-based method for calibrating a wearable device comprising: 
determining that an actual physical posture or physical activity of a user wearing the wearable device corresponds to a known physical posture or physical activity;



determining that an actual physical posture of a user wearing the wearable device corresponds to a known physical posture; 


initiating a calibration sequence, the calibration sequence including excerpting a calibration window of the first signal and recording, at a memory, offsets in the first signal relative to an expected value of the first signal corresponding to the known physical posture;
incorporating the offsets into an adjusted first signal;
incorporating the offsets into an adjusted first signal;
identifying, in a portion of the adjusted first signal following the calibration window, a signal segment corresponding to a physical activity; 

identifying, in a portion of the adjusted first signal following the calibration window, a signal segment corresponding to a physical activity; 

and identifying the physical activity based on the signal segment.
and identifying the physical activity based on the signal segment.


48. (New) The computer-based method of claim 47, wherein the determining that an actual physical posture or physical activity of a user wearing the wearable device corresponds to a known physical posture or physical activity comprises recording an indication by a user that the user is in a predetermined physical posture or performing a predetermined physical activity, or by instructing the user to conform to an initial posture and indicate the assumption of that initial posture.
7. (Original) The computer-based method of claim 1, wherein the determining that an actual physical posture of a user wearing the wearable device corresponds to a known physical posture comprises recording an indication by a user that the user is in a predetermined physical posture or by instructing the user to conform to an initial posture and indicate the assumption of that initial posture.


55. (New) The computer-based method of claim 47, further comprising: 
identifying, in the first signal or in the adjusted first signal, a signal segment corresponding to a known category of 

identifying, in the adjusted first signal, a signal segment corresponding to a known category of calibration error;


and initiating the calibration sequence.


Claim Objections
Claim(s) 37, 39-40, 42, 45, and 47-48 is/are objected to because of the following informalities:  
In claim(s) 37 and 47, the term ‘dynamic activity’ should be amended to recite ‘a dynamic activity’. 
In claim(s) 39, the phrase ‘backwards of’ should be amended to recite ‘backwards from’. 
In claim(s) 39 and 45, the term ‘a user’s’ should be amended to recite ‘the user’s’. 
In claim(s) 40, the term ‘a user’ should be amended to recite ‘the user’. 
In claim(s) 42 and 48, the terms ‘an actual physical posture’, ‘a user’, and ‘a known physical posture’ should be amended to recite ‘the actual physical posture’, ‘the user’, and ‘the known physical posture’. 
Appropriate correction is required. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 37-41, 45, 47, 53, and 55 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Representative claim 37 recites 
A computer-based method for calibrating a wearable device comprising: 
determining that an actual physical posture or physical activity of a user wearing the wearable device corresponds to a known physical posture or physical activity;
receiving, at a processor, a first signal from the wearable device generated from dynamic activity of the wearable device over time;
identifying, in the first signal, a calibration signal segment corresponding to an expected pattern for a calibration activity;
and identifying a device location relative to the user based on a variance between the calibration signal segment and the expected pattern.

The recitation of a computer method for calibrating a wearable device comprising determining that a posture/activity corresponds to a known posture/activity, receiving a signal from the device from dynamic activity of the device, identifying in the signal a calibration segment, and identifying a device location relative to a user based on a variance parameter encompasses performance of the limitation in the mind but for the recitation of mere extrasolutionary activity (i.e., data gathering) and generic computer elements (2019 Guidance – hereafter ‘2019 PEG’ - p. 55; see also MPEP § 2106.05(a), (d) and (g)).  For example, ‘determining’ that a posture corresponds to a known posture, ‘identifying’ in a signal a calibration segment corresponding to an expected activity, and 
This judicial exception is not integrated into a practical application.  Claim 37 only recites additional elements of extrasolutionary activity — in particular, data gathering — and generic computer elements without further sufficient detail that would tie the abstract portions of the claim into a specific practical application (2019 PEG p. 55 - the instant claim, for example, does not tie into a particular machine, a sufficiently particular form of data or signal collection, or a sufficiently particular form of computing componentry).  Independent claim 47 encounters the same issues as claim 37 mutatis mutandis — claim 47 also reciting abstract portions which are mental processes with only additional elements of data gathering and generic computer components.  Dependent claims 38-39, 41, and 45 merely add detail to the abstract portions of the claim but do not otherwise encompass any additional elements which tie the claim(s) 
C.    A Claim That Requires a Computer May Still Recite a Mental Process.
Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). 
In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. 
1. Performing a mental process on a generic computer. An example of a case identifying a mental process performed on a generic computer as an abstract idea is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018). In this case, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are "human cognitive actions" that humans have performed for hundreds of years. The claims therefore recited an abstract idea, despite the fact that the claimed voting steps were performed on a computer. 887 F.3d at 1385, 126 USPQ2d at 1504. Another example is Versata, in which the patentee claimed a system and method for determining a price of a product offered to a purchasing organization that was implemented using general purpose computer hardware. 793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699. The Federal Circuit acknowledged that Alice were directed to the abstract idea of intermediated settlement, and the claims in Bilski were directed to the abstract idea of risk hedging." 793 F.3d at 1333; 115 USPQ2d at 1700-01. 
2. Performing a mental process in a computer environment. An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296. 
3. Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. 

Accordingly, claims 37-41, 45, 47, 53, and 55 are not integrated into a practical application under the second part of step 2A of the Mayo framework. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of extrasolutionary activity (data gathering and nominal output/display) and generic computing elements cannot amount to significantly more than an abstract idea.  For the independent claim portions and dependent claims which provide additional elements of extrasolutionary data gathering, MPEP § 2106.05(g) establishes that mere data gathering for determining a result and nominal output of the result does not amount to significantly more
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Examiners should carefully consider each claim on its own merits, as well as evaluate all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. In particular, evaluation of the particular machine and particular transformation considerations (see MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B.
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations as mere instructions to apply a judicial exception. See MPEP § 2106.05(f) for more information about insignificant computer implementation.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a). 

Accordingly, the insignificant extrasolutionary activity of receiving a signal and recording in memory, as presently limited, cannot provide an inventive concept.  For the independent claims as well as the dependent claims merely reciting generic computer elements and activity (processors, memory, storage), MPEP § 2106.05(d)(II) establishes computer-based elements which are considered to be well-understood, routine, and conventional when recited at a high level of generality 
II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS 
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial,
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 

Accordingly, the generic computer elements, as presently limited, cannot provide an inventive concept since they are well-understood, routine, and conventional. Extrasolution activity (data gathering and output) and generic computer elements  cannot provide an inventive concept.  The identified claims are not patent eligible.
Examiner notes: by contrast, claims 42-44, 46, 48-52, 54, and 56 are eligible under § 101 as such claims do recite sufficient integration of a practical application under the second part of step 2A of the Mayo framework as set forth in the 2019 PEG. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 37-56 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuo (US 20150279231 A1).

For claim 37, Kuo teaches A computer-based method for calibrating a wearable device [entire disclosure – see at least abstract] comprising: 
determining that an actual physical posture or physical activity of a user wearing the wearable device corresponds to a known physical posture or physical activity; [determination of consistency metric throughout entire disclosure – see esp. ¶¶43-65 which details comparing current movement and poses (activity and posture) to previous known movement and poses (known activity and posture)]; 
receiving, at a processor, a first signal from the wearable device generated from dynamic activity of the wearable device over time; [movement signal collection in calibration embodiment of ¶¶66-76, see esp. ¶68]; 
identifying, in the first signal, a calibration signal segment corresponding to an expected pattern for a calibration activity; [determination of calibration movements and variances thereof per ¶¶68-70]; 
and identifying a device location relative to the user based on a variance between the calibration signal segment and the expected pattern. [determination of variance similarity between current and previous variances per ¶¶69-71 — a form of location determination (i.e., whether measuring equipment is in expected location such as arm, leg, torso per ¶26 and ¶28)]. 

For claim 38, Kuo teaches The computer-based method of claim 37, wherein the device location is a side of the user's body or a height relative to the user's hips. [any initial equipment location in ¶26 and ¶28 (at least torso per end of ¶28) would necessarily constitute at least a form of a ‘side’ of a user’s body or at a given ‘height’ compared to the hips of the user]. 

For claim 39, Kuo teaches The computer-based method of claim 37, wherein the device location is an offset relative to a user's hip indicating that the device is forwards or backwards of the user's hip. [similar to claim 28, any equipment attached to arms, legs, or torso per end of ¶26 and ¶28 would have a starting and/or misplaced location (misplacement determined by ¶¶69-71)]. 

For claim 40, Kuo teaches The computer-based method of claim 37, further comprising alerting a user if the device location relative to the user does not correspond to an expected device location relative to the user. [prompt per ¶71]. 

For claim 41, Kuo teaches The computer-based method of claim 37, wherein the calibration activity is walking. [leg movement data shown in Table 1 after ¶46 encompasses walking][more generally, it’s reasonably implicit that leg embodiments of ¶¶26-28 would cover at least some form of walking analysis]. 

For claims 42 and 48, Kuo teaches wherein the determining that an actual physical posture or physical activity of the user wearing the wearable device corresponds to a known physical posture or physical activity comprises recording an indication by the user that the user is in a predetermined physical posture or performing a predetermined physical activity, [repetition of previous activity (predetermined activity) is a central principle of entire disclosure of Kuo – see at least abstract], or by instructing the user to conform to an initial posture and indicate the assumption of that initial posture. [movements of user throughout ¶¶43-76 constitutes at least a form of recording of indication by user that user is in posture or movement — see at least ¶68 detailing defined calibration movements; additionally/alternately, movements of ¶68 necessarily entail some form of instruction to user (i.e., somehow showing/informing of predefined calibration movements to user)]. 

For claims 43 and 39, Kuo teaches the indication by the user is tapping the device or pressing a button on the device. [use of mobile device for analysis per ¶79 and ¶86 entails pressing / tapping device by user (per ¶79)]. 

For claims 44 and 50, Kuo teaches the indication by the user is the performance of the predetermined physical activity. [per ¶68]. 

For claim 45, Kuo teaches the computer-based method of claim 37, wherein the device location is one of a user's chest, torso, or neck. [neck and torso per end of ¶26 and ¶28]. 

For claim 46, Kuo teaches The computer-based method of claim 42, wherein upon identifying the device location, the method alerts the user to indicate a result of the identification. [feedback per ¶71, ¶79, ¶86]. 

For claim 37, Kuo teaches A computer-based method for calibrating a wearable device [entire disclosure – see at least abstract] comprising: 
determining that an actual physical posture or physical activity of a user wearing the wearable device corresponds to a known physical posture or physical activity; [determination of consistency metric throughout entire disclosure – see esp. ¶¶43-65 which details comparing current movement and poses (activity and posture) to previous known movement and poses (known activity and posture)]; 
receiving, at a processor, a first signal from the wearable device generated from dynamic activity of the wearable device over time; [movement signal collection in calibration embodiment of ¶¶66-76, see esp. ¶68]; 
initiating a calibration sequence, [calibration sequence of ¶¶66-76], the calibration sequence including recording, at a memory, offsets in the first signal relative to an expected value of the first signal corresponding to the known physical posture; [measurements per ¶¶68-69]; 
incorporating the offsets into an adjusted first signal; [optional adjustments (incorporation of offsets) per ¶¶73-74)]; 
identifying, in a portion of the adjusted first signal following the calibration window, a signal segment corresponding to a physical activity; [subsequent computing of consistency metric per ¶¶75]; 
and identifying the physical activity based on the signal segment. [e.g., later session identification of physical activity per ¶¶75-76]. 

For claim 51, Kuo teaches The computer-based method of claim 48, wherein the indication by the user is the fixation of the wearable device to the user. [because for claim 48 Kuo teaches the determination via (as optionally set forth in claim 48) performing a “predetermined activity” (and not only the option of providing an indication), Kuo teaches a conditional of claim 48 that is not further limited upon by claim 51 and thereby claim 51 is anticipated under BRI by satisfying the “predetermined activity” option of claim 48] 
(Examiner notes: if Applicant intended for claim 48 to conditionally encompass three forms of providing an ‘indication’ and not two indications and (separately) a performance of a (to wit: non-indicating) ‘predetermined activity’, then Examiner suggests amending claim 48 to recite (in part) ‘comprises recording an indication by a user that the user is in a predetermined physical posture [[or]] , recording an indication that the user is performing a predetermined activity, or by…’ in order to obviate such an interpretation under BRI). 

For claim 52, Kuo teaches The computer-based method of claim 48, wherein the indication by the user is by way of a capacitive surface of the wearable device or associated clip. [see citation and note for claim 51, Kuo teaches a conditional of claim 48 that is not further limited upon by claim 52 and thereby claim 52 is anticipated under BRI by satisfying the “predetermined activity” option of claim 48]. 

For claim 53, Kuo teaches The computer-based method of claim 47, wherein upon completion of the calibration sequence, the method alerts the user to indicate a result of the calibration sequence. [feedback per ¶71, ¶79, ¶86].

For claim 54, Kuo teaches The computer-based method of claim 53, wherein the alert to the user is an instruction to correct a mounting position of the wearable device. [per ¶71]. 

For claim 55, Kuo teaches The computer-based method of claim 47, further comprising: 
identifying, in the first signal or in the adjusted first signal, a signal segment corresponding to a known category of calibration error or device orientation error; [comparison and performing again of ¶¶68-71 including determination of dissimilarity (identifying of segment corresponding to orientation error); similar detail for ¶¶74-76]; 
and initiating the calibration sequence. [repeat calibrations throughout ¶¶66-76 see esp. ¶68, ¶72, ¶¶74-75]. 

For claim 56, Kuo teaches The computer-based method of claim 55, wherein the known category of calibration error or device orientation error is identified based on measuring the orientation of the device with respect to gravity or the earth's magnetic field. [IMU (having magnetometer and gyroscope) per ¶28]. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN S MELHUS/           Examiner, Art Unit 3791